DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John T. Kennedy, Registration No. 42,717, on 09/03/2021.

The claims have been amended based on the amendment filed by Applicant dated 08/16/2021 as follows:
1. (Currently Amended) A process, for facilitating user adaptive progressions through content, comprising:
receiving a detected first user input motion;
wherein the detected first user input motion corresponds to a desired rate of progression through content; and 
wherein the detected first user input motion corresponds to an array sector range; and
detected first user input motion, a first progression type; 
wherein the first progression type corresponds to the desired rate of progression through the content; and
wherein the first progression type is a power function of a scaled content duration remaining gL between a current location C in the content and an end location E for the content.

2. (Original) The process of claim 1,
wherein the detected first user input motion is detected by a touchpad of a remote control device. 

3. (Currently Amended) A process comprising:
receiving a detected first user input motion;
wherein the detected first user input motion corresponds to a desired rate of progression through content; and
determining, based on the detected first user input motion, a first progression type;
wherein the first progression type corresponds to the desired rate of progression through the content; and 2Application No. 16/601,237Attorney Docket No. P00047.US.01 Response to Action of 6/17/2021
wherein the first progression type is a power function of a scaled content duration remaining gL between a current location C in the content and an end location E for the content.

4. (Original) The process of claim 3,
wherein the first progression type is a function of a scaling constant and the scaled content duration remaining gL raised to a power constant P.  

5. (Currently Amended) The process of claim 4, further comprising:
executing a slow scrub progression through the content when the detected first user input motion occurs within a first area defined by:
a first velocity threshold VT1 upper limit; and
a first array sector range ASi.  

6. (Cancelled)  
7. (Cancelled)  
8. (Cancelled)  
9. (Cancelled)  
10. (Cancelled)  
11. (Cancelled)  
12. (Cancelled)  

13. (Previously Presented) The process of claim 1, further comprising:
decelerating a progression through the content from a first intermediate location to a determined location D; and 
wherein the decelerating occurs based on two or more deceleration factors Q.  

wherein the two or more deceleration factors Q are determined based on an arc tangent curve.
  
15. (Cancelled)  
16. (Cancelled)  
17. (Cancelled)  
18. (Cancelled)  
19. (Cancelled)  
20. (Cancelled)  
21. (Cancelled)  
22. (Cancelled)  

23. (Currently Amended) The process of claim 1, further comprising:
executing a slow scrub progression through the content when the detected first user input motion occurs within a first area defined by: 
a first velocity threshold upper limit; and
a first array sector range.  

24. (Currently Amended) The process of claim 1, further comprising:
executing a fast scrub progression through the content when the detected first user input motion occurs within a second area defined by: 
a second velocity threshold upper limit; and


25. (Currently Amended) The process of claim 1, further comprising: 
executing a slow swipe scrub progression through the content when the detected  first user input motion occurs within a third area defined by:
a third velocity threshold upper limit; and
a third array sector range. 
 
26. (Currently Amended) The process of claim 1, further comprising:
executing a fast swipe progression through the content when the detected first user input motion occurs within a fourth area defined by:
a fourth velocity threshold upper limit; and
a fourth array sector range. 

27. (Previously Presented) The process of claim 1, wherein the first progression type is a function of an adjustment content R subtracted from a product of a scaled content duration remaining gL and a scaling constant F.

28. (Previously Presented) The process of claim 3, wherein the first progression type is a function of an adjustment content R subtracted from a product of a scaled content duration remaining gL and a scaling constant F.

29. (Currently Amended) The process of claim 3, further comprising:
detected first user input motion occurs within a second area defined by:
a second velocity threshold VT2 upper limit; and
a second array sector range AS2.

30. (Currently Amended) The process of claim 3, further comprising:
executing a slow swipe scrub progression through the content when the detected first user input motion occurs within a third area defined by:
a third velocity threshold VT3 upper limit; and
a third array sector range AS3.

31. (Currently Amended) The process of claim 3, further comprising:
executing a fast swipe progression through the content when the detected first user input motion occurs within a fourth area defined by:
a fourth velocity threshold upper limit; and
a fourth array sector range.

32. (Previously Presented) The process of claim 1, further comprising:
progressing through the content to an intermediate location I;
wherein the intermediate location I is a function of the current location C and a step size Z. 

33. (Previously Presented) The process of claim 32,

  
34. (Previously Presented) The process of claim 33,
wherein a first shift factor S1 and a first velocity factor Vi are used for a slow scrub progression;
wherein a second shift factor S2 and a second velocity factor V2 are used for a fast scrub progression;
wherein a third shift factor S3 and a third velocity factor V3 are used for a slow swipe progression; and
wherein a fourth shift factor S4 and a fourth velocity factor V4 are used for a fast swipe progression.

35. (Previously Presented) The process of claim 34,
wherein at least one of the first shift factor, the second shift factor, the third shift factor and the fourth shift factor has a unique value; and
wherein at least one of the first velocity factor, the second velocity factor, the third velocity factor and the fourth velocity factor has a unique value.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In addition to applicant remarks filed 08/16/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly 
Thus, claims 1 and 3 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

s 1-5, 13-14, 23-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143